 1

 2

 3
                         UNITED STATES DISTRICT COURT
 4
                                DISTRICT OF NEVADA
 5

 6   UNITED STATES OF AMERICA,                  Case No. 3:14-cr-00090-HDM-VPC
 7                             Plaintiff,
          v.
 8                                                             ORDER
     JESSE SANCHEZ,
 9
                               Defendant.
10

11        The government has moved for entry of a final order of

12   garnishment   and   has    submitted       a   proposed    final   order   of

13   garnishment. (ECF No. 46 & 46-1). Any objections to the proposed

14   order shall be filed no later than May 14, 2021.

15        IT IS SO ORDERED.

16        DATED: This 7th day of May, 2021.
17

18                                     ____________________________
                                       UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                            1
